Title: To George Washington from Edmund Randolph, 15 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 15. 1794.
               
               The Secretary of State has the honor of submitting to the President the draft of a letter to the different foreign ministers, resident here; except Mr Hammond, to whose court Mr Jay is charged.  It is written with a view to quicken the redress of our suffering citizens, by saving the time, which a formal negotiation will require. If indeed a formal negotiation should at last be necessary; even that will probably be expedited by the proposed preliminary explanations.
            